Citation Nr: 1242816	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  05-10 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death. 

2.  Entitlement to Dependents' Educational Assistance (DEA), pursuant to 38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney-at-Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late Veteran served on active duty from May 1951 to October 1953.  The appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claims of entitlement to service connection for the Veteran's cause of death and DEA.

By history, in a March 2011 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated that part of a December 2008 Board decision denying the appellant's claims for service connection for the Veteran's cause of death and DEA and remanded these issues to the Board for development and adjudication consistent with the Court's decision.  (The December 2008 Board decision also denied the appellant's claim of entitlement to service connection for lung cancer for accrued benefits purposes.  The March 2011 memorandum decision acknowledges that the appellant has expressly withdrawn her argument as to the Board's denial of this issue and the appeal of this matter was thusly deemed by the Court to have been abandoned.)  

In May 2012, the Board determined that additional evidentiary development was necessary to resolve the claims and referred the case for a VA medical expert opinion.  See 38 C.F.R. § 20.901(a).  The requested opinion, dated in July 2012, was obtained and associated with the claims file.  After providing the appellant and her attorney with an opportunity to review the opinion and submit evidence and arguments in support of the appeal, the case is now properly before the Board for appellate adjudication.


FINDINGS OF FACT

1.  The Veteran died in December 2003.  His death certificate listed the immediate cause of his death as "Non Cell Lung Cancer," meaning non-small cell lung cancer in the context of the contemporaneous clinical evidence of record. 

2.  At the time of his death, the Veteran was service-connected for pulmonary tuberculosis that was clinically non-active and rated as noncompensably disabling. 

3.  The Veteran's service-connected pulmonary tuberculosis residuals did not cause, nor did they substantially or materially contribute to his death.

4.  The Veteran's terminal lung cancer began many years after service, was not the result of service or any incident of service, and was not shown to be secondary to, or otherwise permanently worsened beyond its natural progression by the Veteran's service-connected pulmonary tuberculosis residuals. 

5.  The clinical evidence of record does not indicate that the Veteran died of a service-connected disability or died while having a disability evaluated as total and permanent in nature resulting from a service-connected disability. 


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not cause or contribute to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), (b) 3.312 (2012). 

2.  The criteria for Chapter 35 DEA have not been met.  38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2012). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and the duties to notify/assist.

With respect to the appellant's claims for the Veteran's cause of death, the Board notes that in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his/her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his/her possession that pertains to the claim.  Additionally, in the subsequent case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court held that adequate notice must also include informing the claimant of (4) degree of disability; and (5) effective date.  

Furthermore, in the context of a claim for service connection for cause of death benefits, statutory notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected (predicated on the contentions or theory of service connection advanced by the veteran's survivor).  38 U.S.C.A. § 5103(a).  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The appellant's claim for VA compensation for service connection for the Veteran's cause of death was received by VA in December 2003.  In response, she was furnished with a letter issued in January 2004, prior to the RO's adjudication of the claim in May 2004, and a subsequent letter in March 2005.  Neither letter fully complies with the notice requirements.  However, while acknowledging these defects, the Board finds that they do not result in any prejudice to the appellant.  With respect to the Dingess/Hartman deficiencies, as this decision is denying the appellant's cause of death claim on appeal, the issues of ratings and effective dates assigned for awards of VA compensation are rendered moot.  With regard to the Hupp deficiencies, the record includes correspondence reflecting that the appellant's contentions and proactive actions that she undertook to develop her cause of death claim.  She demonstrated that she had actual knowledge of the disabilities for which a Veteran was service connected at the time of his death (i.e., residuals of tuberculosis).  She also knew that she needed to submit evidence that would establish a nexus between the Veteran's established cause of death (as listed in his death certificate) and his period of military service, either as directly or presumptively linked to such service or as secondarily related to, or aggravated by the Veteran's service-connected tuberculosis residuals.  Such has been the crux of her claim for service connection for cause of death.  Thus, in view of the foregoing discussion, the Board concludes that VA's duty to notify in this case is satisfied.

In addition, the Board finds that the duty to assist the appellant has been satisfied.  All relevant records that are obtainable have been associated with the Veteran's claims file and were reviewed by both the RO and the Board in connection with the claim.  The late Veteran's service personnel and treatment records and his relevant post-service treatment records for the period from 1953 - 2003, and also his official death certificate listing those conditions which caused or contributed to his death in December 2003, have been obtained and associated with the evidence.  Additional clinical evidence addressing the likelihood of a relationship between the Veteran's military service and his cause of death was obtained, which included a private clinician's opinion that was clearly made following the Veteran's death in early December 2003 but erroneously dated November 2003, and a May 2004 VA physician's opinion. 

Additionally, the Board has provided the Veteran's claims file containing the aforementioned medical evidence to a VA medical expert for review, after which nexus opinions addressing the likelihood that the Veteran's death was service-related were presented in a report dated in July 2012.  These opinions are predicated on a thorough review of the Veteran's pertinent clinical history and are supported by a detailed rationale.  

There is one deficiency evident in the July 2012 opinion.  Specifically, the opining medical expert stated that he did have the Veteran's death certificate available for her review, notwithstanding that the death certificate was, in fact, associated with the claims file at the time.  This seeming defect does not render the opinion unusable, however.  The opining medical expert stated that her opinions were predicated on private medical evidence supporting the clinical premise that the Veteran died of non-small cell lung cancer, which is, in fact, is the stated cause of the Veteran's death on his official death certificate and is not, in itself, a factual matter that is in dispute.  Therefore, as no actual error exists with regard to the medical facts underlying the July 2012 opinion, it is thusly not rendered invalid merely because the Veteran's death certificate was not reviewed by the medical expert.  As such, the Board deems the July 2012 medical expert opinion to be adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
 
In view of the foregoing discussion, the Board concludes that the appellant has had adequate opportunity to present evidence and argument in support of her claim for service connection for the Veteran's cause of death and that there has been sufficient development of the record to adjudicate the claim on the merits.  A remand for further evidentiary development is therefore unnecessary.  

With respect to the appellant's claim for Chapter 35 DEA benefits, the Board has determined that there is no legal entitlement to the claimed benefit as a matter of law.  The notice provisions and duty to assist provisions are not applicable to a claim, where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit. VAOPGCPREC 5-2004.  As the Board is denying the DEA claim as a matter of law, the notice and duty to assist provisions are inapplicable. See e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(a.)  Entitlement to service connection for the Veteran's cause of death.

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  In a claim where service connection is established for a disability prior to the death of the veteran, the initial inquiry is to determine whether the service-connected disability was either the principal or contributory cause of the veteran's death.  See 38 C.F.R. § 3.312.  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  See 38 C.F.R. § 3.312(b).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors (to include lung cancer), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for disability which is proximately due to, the result of, or otherwise aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a), (b).  

The evidence must show: (1) the existence of a disability at the time of the Veteran's death; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).


The Veteran's claims file shows that he died in December 2003 at age 75.  His death certificate shows that his immediate cause of death was listed solely as "Non Cell Lung Cancer," which is clearly meant to state non-small cell lung cancer, as contemporaneous medical records pertinent to the Veteran's treatment show that he was diagnosed with terminal non-small cell cancer.  The death certificate does not attribute the fatal lung cancer to have been due to, or a consequence of any other medical condition.  The death certificate also does not list any other significant medical conditions identified as contributing to the Veteran's death but not resulting in the underlying cause.

At the time of his death, the Veteran was service connected only for residuals of tuberculosis, which was rated noncompensably disabling since June 1964. 

The Veteran's service treatment records reflect that beginning in September 1952, he was diagnosed with active, moderately advanced pulmonary tuberculosis and underwent hospitalization and treatment with antibiotics.  Medical board proceedings were commenced in October 1953.  The Veteran was discharged from service, placed on a temporary disability retirement list, and thereafter underwent treatment for tuberculosis at VA.   A review of the service treatment records, and those immediately following service, shows no clinical indications of lung cancer or other tumors affecting his pulmonary system during active duty or within one year of service discharge.  Neither the appellant nor her attorney contend otherwise.  

Following service, the Veteran was granted service connection for moderately advanced and active pulmonary tuberculosis and assigned a 100 percent rating, effective from November 1953.  Thereafter, in a July 1954 rating decision, the RO assigned the following ratings for the Veteran's service-connected pulmonary tuberculosis, reclassified as minimal and inactive: 100 percent from November 1, 1953 to June 21, 1956; 50 percent from June 22, 1956 to June 21, 1959; 30 percent from June 22, 1959 to June 21, 1964; and a noncompensable (zero percent) from June 22, 1964. 

A June 1954 VA final hospitalization summary showed that the Veteran was hospitalized for treatment of pulmonary tuberculosis from October 1953 to June 1954 and listed a discharge diagnosis of minimal pulmonary tuberculosis, inactive for two months.  A November 1954 special TB Review Board report reflected a diagnosis of chronic, minimal pulmonary tuberculosis.  Post-service medical records do not present any objective findings of lung cancer or malignant tumors manifest in the Veteran at any time within the first year following his separation from active duty in October 1953.  VA clinical records dated in June 1955 and June 1956 show continued diagnoses of inactive, moderately advanced pulmonary tuberculosis.  

The Veteran's claims file contains no medical records pertaining to treatment for pulmonary tuberculosis or any other chronic lung pathology for over 40 years, until November 2000.  At that time, a private radiology report from K.H., M.D., indicated a mass in the right paratracheal area that was identified as probably representing a carcinoma.  The physician's radiographic study revealed the presence of a highly suspicious lung mass in the Veteran's right upper lobe that was consistent with bronchogenic carcinoma as well as a smaller suspicious mass in the left lower lobe adjacent to the 5th and 6th ribs.  The accompanying medical records from November 2000 reflect that the Veteran had a history of tobacco use and consuming a pack of cigarettes per day for 40 years until he finally quit smoking three years earlier. 

An August 2001 private treatment record from Kirkland Clinic detailed that the Veteran was receiving chemo-radial therapy for treatment of stage 1B non-small cell lung cancer. 

In April 2002, the Veteran underwent a VA respiratory examination that was conducted by a VA nurse who had reviewed the Veteran's claims file in conjunction with this examination.  The nurse diagnosed the Veteran with pulmonary tuberculosis in remission, chronic obstructive pulmonary disease (COPD), and Stage 1B non-small cell lung cancer.  The nurse opined that the Veteran's tuberculosis was not likely to have caused or contributed to his development of lung cancer.  The examination report was reviewed and signed by a concurring VA physician. 

Additional private physician's statements dated in September 2002 and October 2003 from Dr. K. H. show diagnoses of non-small cell carcinoma of the right upper lobe, deep venous thrombosis of the right upper extremity, and malnutrition. 

The Veteran's official death certificate lists the immediate cause of his death in December 2003 as "Non Cell Lung Cancer," which, as previously discussed, the Board finds as factual matter is intended to mean "non-small cell lung cancer."  

In a statement associated with the Veteran's claims file in early December 2003, very shortly after his death, a private physician identified as S.L.D., M.D. indicated that he had treated the Veteran for stage-IV non-small cell lung cancer prior to his death.  After reviewing the Veteran's service treatment records and additional medical records in his possession, this physician opined that the Veteran's tuberculosis likely weakened his lungs and did play a role in making him more susceptible to death from non-small cell lung cancer.  (The Board notes that according to the date that appears at the top of this statement from Dr. S.L.D., it was written in mid-November 2003; however, the Board finds that this date must have been written in error as the opinion was received by VA following the Veteran's death, the opinion presents specific opinions regarding the Veteran's death as an actual event, and the opinion clearly speaks of the late Veteran in the past-tense.) 

In a May 2004 VA medical opinion, a physician opined that the Veteran's service-connected tuberculosis was not related to his non-small cell carcinoma.  He also listed the causes of non-small cell carcinoma as smoking, passive smoking, asbestos exposure, radon exposure, HIV infection, and other environmental agents exposure, but did not otherwise provide a rationale for this negative nexus opinion.  

To resolve the ambiguities associated with the conflicting nexus opinions discussed above, the Board referred the Veteran's claims file to a VA medical expert for a definitive opinion.  This opinion was provide in July 2012, in which the VA medical expert has reviewed the Veteran's pertinent clinical history and has essentially incorporated the facts and opinions discussed above in arriving at her final conclusions.  Her opinions, in pertinent part, are as follows:

The tuberculosis diagnosed [in active duty]. . . was arrested and subsequently [became] inactive.  The tuberculosis never recurred despite the immunosupression that would have resulted from the lung cancer and chemotherapy.  Therefore, there is nothing [that clinically] suggest[s] that the [Veteran's] prior tuberculosis was the principal cause of [his] death.

The original tuberculosis was in the left lung.  The CT [study] from 2000 reported "extensive bullae in the left apex [and] extensive stranding to the left hilum". . . compatible with the scarring from prior tuberculosis.  This would be expected to result in some loss of lung function.

The [Veteran] died with stage IV lung cancer, but I do not know the precise causes(s) of death.

If the [Veteran] died in part from respiratory failure, then the loss of lung function from the prior tuberculosis could have been a contributing cause to the respiratory failure.  Since the old tuberculosis involved only a part of the left lung, this loss of function may have lent assistance to the production of death.  [However,] [i]t is not likely that the limited degree of tuberculosis-induced lung damage would have contributed to respiratory failure in a major way.

However, if the [Veteran] died from a cause that was not primarily respiratory, then the contribution from the tuberculosis-induced scarring in the left apex would have been minimal or even none.

The [Veteran's] lungs were weakened for several reasons:

(1) The original tuberculosis was in the left lung.  The bullae in the left apex and stranding in the left hilum [due to] scarring from prior tuberculosis. . . would be expected to result in some permanent loss of lung function (weakening of his lungs).

(2) The [Veteran] had radiation therapy to the lung cancer on the right side.  The large cancer. . . and subsequent radiation therapy would be expected to result in at least some loss of lung function in the right lung.  

(3) The spirometry test from 2002 indicates severe COPD.  The severe COPD would be due to the [Veteran's history of] cigarette smoking (not tuberculosis).  The severe COPD would be expected to result in the most significant compromise (weakening) of the lungs as compare to [reasons] number 1 & 2 above.

The. . . loss of the left apex from old tuberculosis [represents a small portion of lung function and therefore] would be expected to have "weakened" the lungs to a lesser degree than the severe COPD which is a diffuse process.  Nevertheless, this tuberculosis-induced loss of lung function could be expected to weaken the lungs and make the [Veteran] more susceptible to death if he died in part from respiratory failure.

The International Agency for Research on Cancer (IARC) "Monograph on the Evaluation of Carcinogenic Risks to Humans" [which] was last updated June 28, 2012. . . [does not identify tuberculosis] as a cause of lung cancer in humans.  

[The VA medical expert cited several medical authorities addressing current theories regarding the relationship between tuberculosis and lung cancer and, upon review of the specific facts of the Veteran's individual case, concluded that the Veteran's prior tuberculosis did not cause his lung cancer based on the following rationale]:

(1)  I feel that [the IARC] is the most authoritative body that establishes causation in human cancer.  [Although] there are a number of epidemiological studies that have indicated tuberculosis increases the risk of cancer. . ., the IARC weighs the quality of the studies, and the entire body of evidence.  At this time, the IARC does not list tuberculosis as a carcinogenic agent. . . in humans.

(2) [The Veteran's] lung cancer did not arise in the area of the old tuberculosis.  In fact the cancer developed in the opposite lung.

(3) In [the Veteran's individual case] there is a well recognized cause for the lung cancer.  Cigarette smoking has been clearly shown to be the major cause of lung cancer [by the IARC and accepted medical authorities].  This [Veteran] had a 40 pack year history of smoking which is sufficient to be the cause of the lung cancer.

I do not feel that the [Veteran's] pulmonary tuberculosis aggravated [his] lung cancer.  The tuberculosis was diagnosed in 1952 and treatment was completed in 1954.  In 1955, the tuberculosis was deemed inactive and there was never any recurrent disease.  The tuberculosis had been inactive (cured) for 45 years by the time the cancer was diagnosed in 2000.  There is nothing in the medical record to suggest that the old tuberculosis was anything more than healed scar tissue by the time the cancer occurred.  Since the tuberculosis was cured and had been inactive for many years, it could not influence or aggravate the lung cancer.

The Board has considered the foregoing evidence.  Firstly, the Board finds that the clinical evidence does not demonstrate that the Veteran's fatal lung cancer, which was first diagnosed in 2000, had its onset during active service or was otherwise manifested to a compensable degree within the first year immediately following his discharge from active duty in October 1953.  Neither the appellant nor her attorney has presented any evidence to the contrary.  Continuity of symptomatology, as it would relate to non-small cell carcinoma has not been claimed either.  Service connection for lung cancer on a direct or presumptive basis is therefore denied.

There is also no competent, objective medical evidence linking the Veteran's tuberculosis, or residuals related thereto, directly to his death or the non-small cell carcinoma that ultimately led to his demise.  The July 2012 VA opinion states the exact opposite.  The opinion conclusively demonstrates that the Veteran's service-connected tuberculosis and tuberculosis residuals did not cause his fatal lung cancer or otherwise aggravate it (i.e., permanently worsen the lung cancer beyond its normal natural progression).

Because the July 2012 VA opinion is presented by an established medical expert, is predicated upon her comprehensive review of the Veteran's pertinent clinical history and consideration of relevant medical authorities, and supported by a rationale that includes detailed discussion of the facts specific to the Veteran's individual case, the Board accords it significantly higher probative weight over all the preceding opinions of record.  The July 2012 VA opinion also incorporates all the prior opinions of record and has definitively reconciled the prior conflicting medical opinions and resolved any medical ambiguities associated thereto.  The July 2012 VA opinion is therefore definitive for the issue of the relationship between the Veteran's period of active service and his death from non-small cell lung cancer in December 2003.  

The Board notes that the July 2012 VA opinion states that there was likely some degree of weakening of the Veteran's left upper lung existed at the time of his death, with associated loss of lung function due to the presence of residual soft tissue scarring at the site of the original tuberculosis infection.  The opinion therefore entertains the possibility that the Veteran's service-connected tuberculosis residuals could have been a contributing cause of the Veteran's death if the Veteran died, in part, due to respiratory failure.  However, the opinion further stated that if the Veteran did not die from respiratory failure, the tuberculosis residuals' contribution to such death would be minimal to none.  

The Board finds that the language of this aspect of the July 2012 opinion is largely speculative.  The medical expert could not conclusively determine what factors caused the Veteran's death beyond the general clinical conclusion that he died from non-small cell lung cancer.  The certificate of death listed only one cause of death with no contributing conditions.  There was no reference or discussion of respiratory failure and an autopsy was not performed.  The Veteran also died at home, which naturally has not yielded in any terminal medical records.  Put another way, it would be complete conjecture to find that the Veteran died of respiratory failure.  The probative value of the July 2012 for establishing a nexus with service is therefore limited.  See Obert v. Brown, 5 Vet. App. 30 (1993); Bostain v. West, 11 Vet. App. 124 (1998).  

The medical expert also opined that the Veteran's weakened lung function due to tuberculosis could not have been significant in any case, due to the fact that only a small part of a single lung was affected and therefore it was not likely that this limited degree of tuberculosis-induced lung damage would have contributed to respiratory failure in a major way.  Thusly, the medical expert undermines the possibility that the Veteran's service-connected tuberculosis could have lent assistance to his death.  Furthermore, inasmuch as the 2003 private opinion of Dr. S.L.D. stated that the Veteran's tuberculosis likely weakened his lungs and did play a role in making him more susceptible to death from non-small cell lung cancer, the July 2012 VA medical expert determined that the Veteran's lung function was already significantly compromised at the time of his death due to the terminal lung cancer mass itself and the associated radiation therapy directed towards the cancer site, and that severe COPD due to his four-decade-long history of tobacco smoking played a far greater role in weakening his lung functioning than that produced by his tuberculosis residuals, lung cancer, and radiation therapy.  Therefore, the clinical evidence preponderates against a finding that the Veteran's service-connected tuberculosis residuals contributed substantially or materially towards producing his death.

The Board notes that in correspondence dated in November 2012, the appellant, who is now 76 years old, reported that she had previously worked for over six years as a nurse's aide.  She submits certificates dated in 1996 and 1997, which credit her with two hours of training for care of people with AIDS and geriatric patients at home.  She states that she had treated terminally ill patients and observed the deaths of some them.  She reports that in the last weeks, particularly the final two days of the Veteran's life, she observed that he had extreme difficulty breathing and that he was unable to speak.  She opined that "I believe that [the Veteran] could not breathe enough air to survive and therefore died as a result."  The appellant is apparently seeking to assert through her statement that the Veteran died of respiratory failure and that therefore she should be awarded service connection for his cause of death on the basis of the July 2012 VA medical expert's opinion that if the Veteran died of respiratory failure, his loss of lung functioning from service-connected tuberculosis could have been a contributing cause.  Notwithstanding that the Board has already considered this aspect of the VA medical expert's opinion in weighing the merits of the claim, proper appellate review requires discussion of the medical opinion of the appellant herself where the facts indicate that she possesses at least some measure of medical training.  Pond v. West, 12 Vet. App. 341 (1999).  

To the extent that the appellant asserts that her own personal knowledge of medicine and the Veteran's medical condition and history are sufficient in and of themselves to provide a basis to associate the Veteran's military service and/or his service-connected disabilities with his death, the Board notes that her expertise as a clinician is extremely limited.  Her submitted documents of accreditation do not indicate that she is an expert in pulmonary medicine.  Even accepting as true her self-reported credentials as a nurse's aide, this limited level of medical training does not confer upon her the level of expertise to present opinions on medical issues that would be possessed by a licensed physician with a medical degree or even a registered nurse with a nursing degree.  While the appellant is certainly competent to report the late Veteran's observable symptoms at the time of his death, including his visible signs of respiratory distress, she is not vested with sufficient medical training to possess the expertise and competence to state that these observed symptoms represented actual respiratory failure as clinical diagnosis.  Moreover, the determination of the cause of the Veteran's death, including the relative contributions of his myriad of respiratory health problems at the time of his death, is clearly a matter well outside this appellant's limited expertise to address.  Her statements in this regard are therefore entitled to only very limited probative weight and, as such, are far outweighed by the expert medical opinion of record.  

In view of the foregoing discussion, the Board concludes that the weight of the objective medical evidence is against the appellant's claim of service connection for the Veteran's cause of death.  The late Veteran's service-connected tuberculosis has been clinically determined to have not been a causal or substantially or materially contributing factor to his death, and his primary cause of death due to small-cell lung cancer is unrelated to his military service.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At this juncture, the Board notes that the agency of original jurisdiction did not address any claim of entitlement to Dependency and Indemnity Compensation (DIC), pursuant to 38 U.S.C. § 1318.  Usually, a claim for service connection for cause of death also includes a claim for § 1318 DIC.  However, as the Veteran's tuberculosis was his only service-connected disability and was rated noncompensable at the time of his death, and as this rating determination is not currently intertwined with any pending increased rating claim for accrued benefits purposes, VA is not obligated to consider the matter of entitlement to § 1318 DIC.  [See M21-1MR, Part IV, Subpart iii, Chapter III, Section D 19: The rating activity must consider entitlement to payment under 38 U.S.C. 1318 if service connection for cause of death is denied, and the veteran had a totally disabling service-connected condition at the time of death.]






(CONTINUED NEXT PAGE)

(b.)  Entitlement to Chapter 35 DEA.

In order for the appellant to be eligible for educational assistance under the provisions of Chapter 35, the Veteran must have died of a service-connected disability, or had a service-connected disability evaluated as permanently and totally disabling.  See 38 U.S.C.A. § 3501(a)(1)(B); 38 C.F.R. § 21.3021(a)(2). 

As noted above, the Board has determined that the Veteran did not die of a service-connected disability.  The record also reflects that the Veteran did not have a disability evaluated as total and permanent in nature resulting from a service- connected disability at the time of his death.  Consequently, the appellant does not meet eligibility criteria for entitlement to DEA benefits.  See 38 U.S.C.A. § 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021.  The relevant facts are not in dispute.  It is the law, not the evidence, which is dispositive of the claim for Chapter 35 DEA.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Service connection for the Veteran's cause of death is denied. 

DEA benefits, pursuant to 38 U.S.C.A., Chapter 35, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


